Citation Nr: 1002045	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-10 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart disorder.

4.  Entitlement to service connection for a heart disorder, 
to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for a low back 
disability, to include as secondary to knee disability.

6.  Entitlement to service connection for diabetes mellitus 
due to exposure to herbicides.

7.  Entitlement to service connection for depression, to 
include as secondary to diabetes mellitus and/or his service-
connected right knee disability.

8.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, claimed as secondary 
to diabetes mellitus.

9.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, claimed as secondary 
to diabetes mellitus.

10.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, claimed as secondary 
to diabetes mellitus.

11.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, claimed as secondary 
to diabetes mellitus.

12.  Entitlement to service connection for diabetic 
nephropathy, claimed as urinary problems.

13.  Entitlement to a rating in excess of 10 percent for 
synovitis of the right knee.


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from February 1971 to May 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision issued in 
November 2004, in which the RO determined that no new and 
material evidence had been received to reopen a previously-
denied claim for service connection for a left knee 
disability, denied the Veteran's remaining claims for service 
connection, and granted and assigned a 10 percent rating for 
synovitis of the right knee, effective June 25, 2004.  The 
Veteran perfected appeals to each of the RO's denials. 

The Board has considered the decision of the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that 
decision, the Federal Circuit held that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior 
claim for a different diagnosed disease or injury.  Rather, 
the two claims must be considered independently.  See Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, in an 
unappealed February 1984 rating decision, the VA, in part, 
denied service connection for atrial fibrillation with 
premature ventricular beats and an enlarged heart.  At the 
time of the original denial of service connection for the 
claimed disability, there was no evidence of a current heart 
disorder only of symptoms, which were not considered a 
disability under VA regulations.  Later, in the October 2004 
rating decision, on appeal, the VA denied service connection 
for chronic atrial fibrillation with myocardial infarction 
(MI) secondary to drug abuse as secondary to diabetes 
mellitus.  The question thus arises whether the Veteran's 
claim for service connection for a heart disorder on a 
secondary basis represents a claim that is separate and 
distinct from the claim previously-denied in February 1984.  
One could argue that, because presumptive service connection 
for diabetes mellitus due to exposure to herbicides is a 
liberalizing law put in place after the February 1984 rating 
decision, which is now final, the Veteran's subsequently 
filed secondary service connection claim asserts rights that 
did not exist at the time of the prior claim.  See Spencer v. 
Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994) (holding that when a provision of law or regulation 
creates a new basis of entitlement to benefits, as through 
liberalization of the requirement for entitlement to a 
benefit, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct from a claim 
previously and finally denied prior to the liberalizing law 
or regulation); see also Sawyer v. Derwinski, 1 Vet. App. 
130. 133 (1991) (holding that a claim that asserts rights 
that did not exist at the time of the prior claim is 
necessarily different).  One could also argue, however, that 
reliance upon a new etiological theory, in this case, the 
contention that the Veteran has a heart disorder due to 
diabetes mellitus, is insufficient to transform a claim that 
has been previously denied into a separate and distinct, or 
new, claim.  Regardless, in this case, the Board's decision 
is favorable, at least partially; therefore, the Veteran is 
not prejudiced by the Board's characterization of his claim.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  As such, 
the Board finds that the Veteran is seeking service 
connection for the same disability (a heart disorder) as that 
for which service connection was denied in 1984.  Thus, new 
and material evidence is required to reopen the previously-
denied claim for service connection for a heart disorder.  

As the Board must first decide whether new and material 
evidence has been received to reopen the Veteran's claims for 
service connection for a left knee disability and a heart 
disorder before it can address these matters on the merits-
and in light of the Board's favorable action on the Veteran's 
petition to reopen the claims-the Board has characterized 
the appeal as to these matters as encompassing the first four 
issues listed on the title page.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board acknowledges that, in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the United States Court of Appeals for 
Veterans Claims (Court) held that, when the Veteran 
specifically requests service connection for posttraumatic 
stress disorder (PTSD), but the medical record includes other 
psychiatric diagnoses, the claim may not be narrowly 
construed as only a PTSD claim, and should be considered as a 
claim for a psychiatric disorder.  Here, since the Veteran 
has been diagnosed only with depression, the Board will not 
recharacterize the claim on appeal in accord with Clemons.

The Veteran's service-connection and increased rating claims 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO for additional development.  

As a final preliminary matter, in April 2004 and September 
2009, the Veteran's attorney cancelled scheduled April 2004 
Decision Review Officer (DRO) and September 2009 Travel Board 
hearings, respectively.  Thus, the hearing requests are 
deemed withdrawn.  See 38 C.F.R. § 20.704 (2009).  


FINDINGS OF FACT

1.  In an unappealed February 1984 rating decision, the 
Newark, New Jersey RO (Newark RO), in part, denied service 
connection for a left knee disability and for atrial 
fibrillation with premature ventricular beats and an enlarged 
heart.

2.  The evidence associated with the claims file since the 
February 1984 rating decision includes evidence that is not 
cumulative and redundant of evidence of record at the time of 
the prior denial and relates to an unestablished fact 
necessary to substantiate the claims for service connection 
for a left knee disability and for a heart disorder.


CONCLUSIONS OF LAW

1.  The February 1984 rating decision, denying service 
connection for a left knee disability and for atrial 
fibrillation with premature ventricular beats and an enlarged 
heart, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.201, 20.1103 (2009).

2.  As evidence received since the February 1984 rating 
decision is new and material, the criteria for reopening the 
Veteran's claims for service connection for a left knee 
disability and for a heart disorder are met.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Specific 
to requests to reopen a previously-denied claim for service 
connection, VA must provide notice that describes the basis 
for the previous denial, as well as the reopening criteria 
and the criteria for establishing the underlying claim for 
service connection found to be unsubstantiated in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Given the Board's favorable disposition of the petition to 
reopen the Veteran's previously-denied claims for service 
connection for a left knee disability and for a heart 
disorder, the Board finds that all notification and 
development actions needed to fairly adjudicate the appeal 
with regard to these issues have been accomplished.

II.  Petition to Reopen

In a February 1984 rating decision, the Newark RO initially 
denied service connection for a left knee disability, noting 
that no current left knee disability or heart disorder was 
shown by the evidence of record.  In a letter dated later the 
same month, the Newark RO gave notice of the denial and 
informed the Veteran that he could initiate an appeal by 
filing an NOD at any time within one year of that letter. 

Although the Veteran was informed of the February 1984 rating 
action and his appellate rights, he did not initiate an 
appeal to the Board within one year of notification of this 
decision.  Therefore, the February 1984 rating decision 
became final as to the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.1103. 

Here, the Veteran's petition to reopen the previously-denied 
claims for service connection for a left knee disability and 
for a heart disorder was received by VA in June 2004.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the February l984 
rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Because the basis of the prior final denial in February 1984 
was that no chronic left knee disability or heart disorder 
was shown by the evidence of record, in this case, the new 
and material must pertain to a currently-diagnosed left knee 
disability and/or heart disorder and, in the presence of such 
disability, a link to service.  In support of his claims to 
reopen, the Veteran submitted various statements and post-
service medical records.  The newly-submitted medical 
records, along with Social Security Administration (SSA) and 
VA examination reports, reflect diagnoses of severe 
degenerative joint disease of the left knee, status post 
total knee replacement, and hypertension.  The Board 
acknowledges that medical records reflect that the Veteran's 
hypertension is resolved; however, in McClain v. Nicholson, 
21 Vet. App. 319, 323 (2007), the Court held that a finding 
that the veteran had disability "at some point during the 
processing of his claim," satisfied the service connection 
requirement for manifestation of current disability.  Thus, 
resolving any doubt in the Veteran's favor, the Board does 
find that there is medical evidence diagnosing a current 
heart disorder.  The Board finds that this additional 
evidence is neither cumulative nor duplicative of evidence 
previously of record nor was it previously considered by 
agency adjudicators, and as such it is "new."  As noted 
above, the Veteran was previously denied service connection 
because available evidence failed to show a chronic left knee 
disability or heart disorder.  As the new evidence now 
includes such diagnoses, the evidence relates to facts that 
are necessary to substantiate the Veteran's claims.  

Moreover, the Board also finds this evidence provides a 
reasonable possibility of substantiating the claim as it 
bears directly and substantially upon the specific matters 
under consideration and must be considered in order to decide 
the merits of the claims.  Accordingly, the Board concludes 
that the criteria for reopening service connection for a left 
knee disability and a heart disorder are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence sufficient to reopen a claim for 
service connection for a left knee disability has been 
received, to this limited extent, the appeal is granted.

As new and material evidence sufficient to reopen a claim for 
service connection for a heart disorder has been received, to 
this limited extent, the appeal is granted.


REMAND

In light of the Veteran's contentions that he served in 
Vietnam during the Vietnam era and should be presumed to have 
been exposed to herbicides, warranting service connection for 
diabetes mellitus; that his right knee disability is more 
severe than the assigned rating reflects; and that many of 
the claimed disabilities are secondary to diabetes mellitus 
or his knee disability, the Board finds that a remand is 
needed to properly evaluate his claims.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered until 
both are adjudicated).  As such, it follows that Board 
resolution of the claims remaining on appeal, at this 
juncture, would be premature pending additional development.

Exposure to Herbicides

A Veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  38 C.F.R. § 3.307 (2009).  
"Service in Vietnam" includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 
(2009).  Additionally, in service connection claims involving 
herbicide agent exposure as a result of service in Vietnam, 
diabetes mellitus Type II may be presumed to have been 
incurred in-service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2009).

Here, the Veteran asserts that he served on temporary duty 
(TDY) with the 99th Red Horse Unit at Cam Ranh Bay in the 
Republic of Vietnam for two to three months and the evidence 
shows that he was diagnosed with diabetes mellitus in 1990.  
He claims that his service personnel records will corroborate 
his statements.  Therefore, the duty to assist requires that 
VA obtain these potentially relevant service personnel 
records, which are within the custody of the government.  38 
C.F.R. § 3.159.  The RO should ask the Veteran to assist by 
providing as much detail as possible about the dates of 
service with the 99th Red Horse Unit at Cam Ranh Bay in the 
Republic of Vietnam.  In this regard, the Board notes that, 
in letters dated in July and August of 2004, the Veteran was 
notified that the RO was having difficulty verifying that he 
had served in Vietnam and asked him to provide evidence to 
aid the RO in confirming that he served on TDY in Vietnam.  
But the Veteran did not respond.  The Veteran is reminded 
that the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Increased Rating

Additionally, with respect to the Veteran's increased rating 
claim, the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Although the 
Veteran's most recent VA general medical examination was in 
October 2004, the Veteran maintains that his symptoms warrant 
at least a 20 percent rating.  Thus, after the RO has had an 
opportunity to obtain the Veteran's private treatment 
records, he should be scheduled for another orthopedic 
examination to ascertain the current nature of his right knee 
disability.  

Service Connection

Initially, in view of the Board's decision to reopen the 
Veteran's claims for service connection for a left knee 
disability and for a heart disorder, VA should consider these 
claims on the merits, in the first instance, to avoid any 
prejudice to the appellant.  

Under 38 C.F.R. § 3.310 (which was revised effective in 
October 2006), service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2009).  Such permits a grant of service connection not only 
for disability caused by a service-connected disability, but 
for the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  To ensure that all due process requirements are 
met, the RO should give the Veteran another opportunity to 
present information and/or evidence pertinent to his appeal.  
In particular, the RO should ensure that the Veteran is 
properly notified of what evidence is needed to support 
service connection on a secondary basis.  The RO should also 
ensure that (in addition to the above), its notice meets the 
requirements of the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), such notice should include an explanation of 
how disability ratings and effective dates are established.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  Finally, the RO should schedule the 
Veteran for additional examination(s) in conjunction with his 
service-connection claims.  

The Veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may result in a 
denial of the claims on appeal.  See 38 C.F.R. § 3.655 
(2009).

Accordingly, the case is REMANDED for the following action:
1.  Send to the Veteran and his attorney 
a letter requesting that the Veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to his appeal that is not currently of 
record.  The RO should also explain the 
type of evidence that is his ultimate 
responsibility to submit to establish 
service connection secondary to a 
service-connected disability and an 
increased rating on an extraschedular 
basis.  The RO should ask the Veteran to 
provide as much detail as possible about 
the dates that he served with the 99th 
Red Horse Unit at Cam Ranh Bay in the 
Republic of Vietnam.  The RO should 
specifically request that the Veteran 
provide authorization to enable VA to 
obtain all outstanding pertinent records 
from Drs. Hanson (since March 3, 2006) 
and Zelinski (since March 20, 2001), from 
the Weirton Medical Center (since March 
11, 2004) and any other private 
healthcare provider identified by the 
Veteran for treatment of his right knee 
disability and other claimed disorders.

The RO should ensure that its letter 
meets the requirements of Dingess, cited 
to above, with regard to establishing 
disability ratings and effective dates.  
The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period). 

2.  Obtain a copy of the Veteran's 
complete service personnel records from 
his Official Military Personnel File 
(OMPF), including all records of his 
assignments, whether permanent or TDY 
stations; all travel orders; pay stubs 
which reflect special pay status, travel 
vouchers, and all TDY orders.  If efforts 
to obtain the Veteran's OMPF are 
unsuccessful through the National 
Personnel Records Center, request 
verification of the reported TDY in 
Vietnam through the Air Force Personnel 
Center (AFPC) at Randolph Air Force Base, 
Texas, the Defense Finance and Accounting 
Service (DFAS), the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
and/or other appropriate depository.  The 
RO should provide the JSRRC or other 
depository with the appropriate 
information, as needed, showing service 
dates, duties, and units of assignment 
and copies of the Veteran's statements 
pertaining to service in Vietnam.  
Associate all documents obtained with the 
claims file.  All efforts to obtain these 
records, and the responses received, must 
be documented in the claims file, and 
must continue until it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.

3.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, notify the Veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's 
response has expired, arrange for him to 
undergo VA examinations-heart and kidney 
disorders, psychiatric, and orthopedic 
examinations, by appropriate examiners, 
at a VA medical facility.

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to each examiner designated to 
examine the Veteran, and each examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions. All appropriate tests (to 
include x-rays, as necessary) and studies 
should be accomplished, and all clinical 
findings should be reported in detail.

Heart and kidney disorders examination-
the examiner(s) should provide details 
about the onset, frequency, duration, and 
severity of the symptoms of any 
cardiovascular or kidney disorder found, 
to include hypertension and/or diabetic 
nephropathy.  The examiner should render 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any such disorder was 
first manifest during service or had its 
onset within one year of the Veteran's 
discharge from service on May 16, 1974.  
The examiner should further comment on 
whether, and to what extent, such 
diseases were caused or worsened beyond 
natural progression by type II diabetes 
mellitus or the Veteran's right knee 
disability.

Psychiatric examination-the examiner 
should provide details about the onset, 
frequency, duration, and severity of the 
symptoms of any psychiatric disorder 
found, to include depression.  The 
examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that any such disorder was first manifest 
during service or had its onset within 
one year of the Veteran's discharge from 
service on May 16, 1974.  The examiner 
should further comment on whether, and to 
what extent, such disorder was caused or 
worsened beyond natural progression by 
type II diabetes mellitus or the 
Veteran's right knee disability.

Orthopedic examination-the examiner 
should provide details about the onset, 
frequency, duration, and severity of the 
symptoms of any left knee or low back 
disorder found, to include arthritis.  
The examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that any such disorder was first manifest 
during service or had its onset within 
one year of the Veteran's discharge from 
service on May 16, 1974.  The examiner 
should further comment on whether, and to 
what extent, such disorders were caused 
or worsened beyond natural progression by 
type II diabetes mellitus or the 
Veteran's right knee disability.

The orthopedic examiner should also note 
the range of motion for the right knee 
and the presence and extent of any 
ankylosis, instability, arthritis, 
painful motion, functional loss due to 
pain, excess fatigability, weakened 
movement, and additional disability due 
to flare-ups.

All examiners should set forth all 
examination findings and the complete 
rationale for any conclusions reached in 
printed reports.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's service-
connection claims, to include on a 
direct, presumptive and secondary basis, 
if warranted, and increased rating claim, 
to include on an extraschedular basis, in 
light of all pertinent evidence and legal 
authority.  The RO should document its 
consideration of whether "staged 
ratings," pursuant to the Hart decision, 
cited to above, are warranted.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his attorney 
an appropriate supplemental statement of 
the case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


